131 F.3d 143
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Sharon MARSHALL, Appellant,v.CITICORP MORTGAGE, INC., Appellee.
No. 97-2041EM.
United States Court of Appeals, Eighth Circuit.
Submitted:  Nov. 21, 1997Filed:  Nov. 26, 1997

Appeal from the United States District Court for the Eastern District of Missouri.
Before FAGG and HANSEN, Circuit Judges, and PIERSOL,* District Judge.
PER CURIAM.


1
Sharon Marshall appeals the district court's adverse grant of summary judgment in this disability-based employment discrimination action.  Having reviewed the record and the materials submitted by the parties, we see no error by the district court.  We conclude that an extended discussion is unnecessary, and we also decline to consider the arguments Marshall raises for the first time on appeal.  We believe the district court's decision is correct, and we affirm on the basis of the district court's order.  See 8th Cir.  R. 47B.


2
A true copy.

Attest:

3
CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



*
 The Honorable Lawrence L. Piersol, United States District Judge for the District of South Dakota, sitting by designation